COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00525-CR


CHRISTINA RENEA FARRIS A/K/A                                        APPELLANT
CHRISTINA RENEA ESCARENO

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Christina Renea Farris a/k/a Christina Renea Escareno attempts

to appeal a May 10, 2013 judgment adjudicating her guilt for arson. Her notice of

appeal was due in June 2013, but was not filed until October; therefore, it is

untimely. See Tex. R. App. P. 26.2(a), 26.3.



      1
       See Tex. R. App. P. 47.4.
      If a notice of appeal is not timely filed, the court of appeals has no option

but to dismiss the appeal for lack of jurisdiction. Castillo v. State, 369 S.W.3d
196, 198 (Tex. Crim. App. 2012). Accordingly, we dismiss this appeal for want of

jurisdiction. 2 See Tex. R. App. P. 43.2(f).

                                                  PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 19, 2013




      2
        The remedy for a defendant with a final felony conviction who seeks an
out-of-time appeal is by way of post-conviction writ of habeas corpus under
article 11.07 of the code of criminal procedure. Tarver v. State, No. 02-12-
00447-CR, 2012 WL 5356308, at *1 (Tex. App.––Fort Worth Nov. 1, 2012, no
pet.) (mem. op., not designated for publication).


                                          2